Putnam, J.:
Even without special enactment, village and town boundary lines should be clearly fixed, so as to be easily recognized by the general public. (Dillon Mun. Corp. [5th ed.] § 352.) The corporate limits should not be a matter of deduction
*348through legal reasoning, but are to be made obvious by having-such bounds stated and described with common certainty." The same certainty necessary for original boundaries (Village Law [Consol. Laws, chap. 64; Laws of 1909, chap. 64], § 3, as amd. by Laws of 1915, chap. 31) should be required in marking out annexed territory. The objections of the village authorities to the appellant’s petition were, therefore, well taken. Questions of disputed rights to levy taxes, or jurisdictional rights over waters (People ex rel. Gleason v. Town Board, 21 App. Div. 156), carrying with them obligations to maintain bridges and highways, are not to be left doubtful and obscure, when it is quite practicable to remove such difficulties by boundary lines definitely fixed, and otherwise to delimit with certainty the newly-annexed territory. In these respects the petition laid before the board of village trustees was objectionably vague and indefinite, and justified the board in the prudent view that the boundaries attempted to be set out had not been located with sufficient accuracy. Furthermore, the petition was not verified as required by the Village Law (§ 348, as amd. by Laws of 1915, chap. 251). This provides that the petition is to be signed by a majority of the persons qualified to vote for town officers; also “by the owners of a majority in value of the property therein, assessed upon the last preceding town assessment-roll.” Such petition must be “verified by at least three persons signing the same to the effect that the petitioners constitute a majority of the qualified electors, if any, of such territory, and that the petition represents a majority in value of the property as above described. ”
This petition began: “We, the undersigned, a majority of the residents qualified to vote for town officers, and also the owners of a majority of value in real property of that territory not in a city or village, but adjoining the incorporated village of Patchogue, bounded and described as follows; * * * petition the Incorporated Village of Patchogue, N„ V., to extend its westerly boundaries so as to include the territory above described.” A verification as provided by the Code of Civil Procedure (§ 526) to such a petition did not comply with this special statutory requirement, especially where the body of the petition did not allege the jurisdictional *349fact that its signers represented a majority in value of the property therein assessed upon the last preceding town assessment roll. (Miller v. City of Amsterdam, 149 N. Y. 288.)
The board of trustees of Patchogue, therefore, could not he required, against their judgment, to submit to an election such a proposition to extend the village boundaries as was set out in this petition.
The order denying a -writ of peremptory mandamus is, therefore, affirmed, with ten dollars costs and disbursements.
Jenks, P. J., Thomas, Stapleton and Mills, JJ., concurred.
Order denying writ of peremptory mandamus affirmed, with ten dollars costs and disbursements.